Citation Nr: 1104794	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a dental disorder.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin disorder 
to include as due to exposure to ionizing radiation.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 
1958. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the RO in Phoenix, 
Arizona and a March 2009 rating decision of the VA Special 
Processing Unit (Tiger Team) at the RO in Cleveland, Ohio.  In 
the June 2007 rating decision, the RO continued a noncompensable 
rating for bilateral hearing loss.  In the March 2009 rating 
decision, the RO denied service connection for headaches and a 
dental condition, and determined that new and material evidence 
had not been received to reopen a claim of service connection for 
a skin condition.  

Subsequent to the issuance of the July 2010 supplemental 
statement of the case (SSOC), which addressed the issue of 
increased rating for bilateral hearing loss, the Veteran 
submitted additional evidence relating to a Social Security 
Administration (SSA) decision.  This evidence is duplicative of 
the evidence previously submitted by the Veteran's representative 
in April 2010.  The Board concludes that there is no prejudice to 
the Veteran by the Board's consideration of the bilateral hearing 
loss issue without first remanding it to the Agency of Original 
Jurisdiction (AOJ).  See Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).

In November 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The Board notes that the Veteran also initiated an appeal of the 
June 2007 rating decision continuing a 10 percent rating for 
tinnitus.  A statement of the case (SOC) was issued in April 
2008.  Although the Veteran responded with the submission of a VA 
Form 9 in May 2008, he indicated on the form that he was 
appealing the issue of "hearing loss bilateral."  In February 
2010, the Veteran submitted another VA Form 9, again stating that 
he was only appealing the issue of "hearing loss bilateral."  
As the Veteran did not perfect his appeal as to the issue of 
increased rating for tinnitus, this issue is not on appeal before 
the Board.

The issues of service connection for headaches and a dental 
disorder and whether new and material evidence has been received 
to reopen a claim of service connection for a skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to May 24, 2010, the Veteran's bilateral hearing loss 
disability was manifested by hearing loss corresponding to 
auditory acuity level II in the right ear and II in the left ear, 
per Table VI of the VA schedule of ratings.  

2.  From May 24, 2010 onward, the Veteran's bilateral hearing 
loss disability has at worst been manifested by hearing loss 
corresponding to auditory acuity level II in the right ear, per 
Table VI of the VA schedule of ratings, and auditory acuity level 
VI in the left ear, per Table VIa of the VA schedule of ratings.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral hearing 
loss disability prior to May 24, 2010 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 
4.86, Diagnostic Code 6100 (2010).

2.  The criteria for an increased rating of 10 percent, but no 
higher, for a bilateral hearing loss disability from May 24, 2010 
onward have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in April 2007 and January 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  
In addition, the letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates, and advised him to submit evidence showing the impact that 
his condition and symptoms had on his employment.  See Vazquez-
Flores III, supra.

Subsequent to the issuance of the January 2009 letter, the claim 
was readjudicated in February 2010 and July 2010 SSOCs.  Thus, 
there was no deficiency in notice and a harmless error analysis 
is not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  His SSA records, to the extent 
that they are available, have been associated with the file.  
Additionally, an attempt was made to obtain the Veteran's SSA 
disability file, however the response from SSA indicated that the 
requested medical records had been destroyed.  The Veteran has at 
no time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist also includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with VA audiological examinations in 
May 2007, January 2009 and May 2010.  The Board finds these 
examination reports to be adequate for rating purposes.  Prior to 
the filing of the Veteran's claim, Compensation and Pension (C&P) 
hearing examination worksheets were revised to include a 
discussion of the effect of the veteran's hearing loss disability 
on occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2010).  However, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court noted that even if an audiologist's 
description of the functional effects of the veteran's hearing 
disability was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  To the extent that there may be such a defect here, 
no prejudice has been demonstrated.  Indeed, the January 2009 and 
May 2010 examination reports identified the impact of the 
Veteran's bilateral hearing loss on his occupational activities 
as hearing difficulty.  Thus, it is established that the 
functional effects of the Veteran's hearing loss disability were 
considered by a VA audiologist.  The Veteran has not alleged any 
prejudice caused by a deficiency in the May 2007, January 2009 
and May 2010 audiological examinations.  In sum, the Board finds 
that the functional effects of the Veteran's disability were 
adequately addressed by these examinations, and that the RO and 
the VA audiologist have demonstrated substantial compliance with 
all applicable regulatory provisions.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2010); Martinak, 21 Vet. App. at 455 (citing Cintron v. 
West, 13 Vet. App. 251, 259 (1999).  For these reasons, an 
additional audiological examination is not necessary in this case 
in order to adjudicate the Veteran's claim for an increased 
rating for his bilateral hearing loss disability.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Rating

The Veteran seeks an increased rating for his service-connected 
bilateral hearing loss disability, currently evaluated as 
noncompensable.  For the reasons that follow, the Board finds 
that an increased rating of 10 percent, effective May 24, 2010, 
is warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, measured 
by puretone audiometric tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity, through Level XI for profound 
deafness.  VA audiometric examinations are conducted using a 
controlled speech discrimination test together with the results 
of a puretone audiometry test.  The vertical lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and the 
poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R.  § 4.85.

The Veteran was afforded a VA audiological examination in May 
2007, January 2009 and May 2010 to assess the current nature and 
severity of his bilateral hearing loss disability.  On the 
authorized audiological evaluation in May 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
60
60
LEFT
15
45
70
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  
Puretone averages were 49 dB in the right ear and 66 dB in the 
left ear.  The diagnosis was mild sloping to moderate high 
frequency sensorineural hearing loss in the right ear and mild 
sloping to moderately-severe high frequency sensorineural hearing 
loss in the left ear.  The examiner noted that the Veteran 
displayed non-organic behaviors throughout testing and that the 
responses obtained during this testing was judged to be the best 
estimates of the Veteran's organic hearing levels.  

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a numeric 
designation for use on Table VII to determine the correct 
disability level.  The right ear had a puretone average of 49 dB 
and a speech recognition score of 96; therefore the right ear 
receives a designation of I.  The left ear had a puretone average 
of 66 dB and a speech recognition score of 92; therefore the left 
ear receives a designation of II.  The point at which I and II 
intersect on Table VII then reveals the disability level for the 
Veteran's hearing loss, which in this case does not reach a 
compensable level.

At the January 2009 audiological examination, pure tone 
thresholds, in decibels, 


were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
75
80
85
LEFT
20
50
70
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Puretone averages were 59 dB in the right ear and 73 dB in the 
left ear.  The diagnosis was mild to moderate sensorineural 
hearing loss in the right ear and mild sloping to severe 
sensorineural hearing loss in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the right ear had a puretone 
average of 59 dB and a speech recognition score of 96; therefore 
the right ear receives a designation of II.  The left ear had a 
puretone average of 73 dB and a speech recognition score of 96; 
therefore the left ear receives a designation of II.  The point 
at which II and II intersect on Table VII then reveals the 
disability level for the Veteran's hearing loss, which again does 
not reach a compensable level.

At a the May 2010 audiological examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
65
70
65
LEFT
20
55
75
80
85

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  
Puretone averages were 61 dB in the right ear and 74 dB in the 
left ear.  The diagnosis was mild to severe sensorineural hearing 
loss in the right ear and moderate to severe sensorineural 
hearing loss in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the right ear had a puretone 
average of 61 dB and a speech recognition score of 96; therefore 
the right ear receives a designation of II.  The left ear had a 
puretone average of 74 dB and a speech recognition score of 96; 
therefore the left ear receives a designation of II.  The point 
at which II and II intersect on Table VII then reveals the 
disability level for the Veteran's hearing loss, which again does 
not reach a compensable level.

The regulations have two provisions for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 because the speech 
discrimination test may not reflect the severity of communicative 
functioning that these veterans experience.  See 64 Fed. Reg. 
25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if 
puretone thresholds in each of the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation 
can be based either on Table VI or Table VIa, whichever results 
in a higher evaluation.  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of amplification 
needed to attempt to conduct a speech discrimination test would 
be painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 25209 
(May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation for 
hearing impairment will be chosen from either Table VI or Table 
VIa, whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment that is 
an extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  Id.  

In the instant case, the Veteran's disability does not reflect 
the exceptional hearing loss pattern contemplated under 38 C.F.R. 
§ 4.86(b).  However, the Veteran was shown to have puretone 
thresholds of 55 decibels or more in the left ear at each of the 
frequencies of 1000, 2000, 3000 and 4000 Hz at the most recent 
May 2010 examination.  Under 38 C.F.R. § 4.86(a), an evaluation 
may be based on Table VIa if this were to result in a higher 
evaluation.  Using Table VIa in 38 C.F.R. § 4.85, the left ear, 
which had a puretone average of 74 dB, receives a designation of 
VI.  As previously noted, the right ear received a designation of 
II under Table VI.  The point at which II and VI intersect on 
Table VII then reveals the disability level for the Veteran's 
hearing loss, which corresponds with a disability rating of 10 
percent.

In light of the foregoing, the Board finds that the criteria for 
a compensable evaluation prior to May 24, 2010 (the date of the 
May 2010 VA audiological examination) have not been met.  
However, the criteria for a 10 percent rating have been met as of 
May 24, 2010.  A staged increased rating of 10 percent, effective 
May 24, 2010, is therefore warranted for the Veteran's bilateral 
hearing loss disability.  See Fenderson, supra; Hart, supra.  

As such, the Board concludes that a staged increased rating of 10 
percent, but no higher, is warranted for the Veteran's bilateral 
hearing loss disability from May 24, 2010 onward.  The benefit-
of-the-doubt rule has been applied in arriving at this decision. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's bilateral hearing 
loss disability are not inadequate.  The Veteran was afforded 
audiological examinations in May 2007, January 2009 and May 2010.  
At the examinations, he reported to the audiologist that he had 
difficulty hearing.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluations for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disability that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for that disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.


ORDER

A compensable rating for a bilateral hearing loss disability 
prior to May 24, 2010 is denied.

An increased rating of 10 percent, but no higher, for a bilateral 
hearing loss disability from May 24, 2010 onward is granted.  


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision on the remaining issues.  

The record reflects that an SOC addressing the service connection 
claims and petition to reopen was issued in September 2009.  
Subsequently, but prior to the transfer of the appeal to the 
Board, VA treatment records dated from May 2009 to July 2010 were 
associated with the claims file.  This evidence is non-
duplicative of the evidence already of record and is relevant to 
the aforementioned issues.  The agency of original jurisdiction 
(AOJ) has taken no additional development or adjudication of the 
issues since its receipt of the new evidence.  Where an SSOC is 
prepared before the receipt of further evidence, a new SSOC must 
be issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant to 
the issue(s) on appeal.  38 C.F.R. § 19.37(a).  There are no 
regulatory provisions for waiving review of relevant evidence 
received at and by the RO prior to transfer of records to the 
Board.  Therefore, in accordance with 38 C.F.R. § 19.37(a), the 
issues of service connection for headaches and a dental disorder 
and whether new and material evidence has been received to reopen 
a claim of service connection for a skin disorder are returned to 
the agency of original jurisdiction (AOJ) for consideration and 
the issuance of an SSOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claims of 
service connection for headaches and a 
dental disorder and the petition to reopen 
a claim of service connection for a skin 
disorder to include as due to ionizing 
radiation exposure.  All new evidence 
received since the issuance of the 
September 2009 SOC should be considered.  
If the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


